By the Court :
It is alleged in the answer that the respondent demurred to the complaint and affidavit on which the warrant was issued for an alleged contempt, on the ground that the Probate Court has no jurisdiction to proceed in the same matter of contempt, and that the demurrer is still pending and undetermined; the pendency of the demurrer was admitted at the argument before us.
The writ of prohibition, under our statute, as at the common law, is a prerogative writ, and will not be issued if the question of the jurisdiction of the inferior Court has been submitted to that Court by any appropriate pleading or objection, while that question remained undetermined by that Court. (High’s Ex. Rem. p. 588, sec. 773; Cox v. St. Albans, 1 Mod. 81; Williams, Ex parte, 4 Ark. 537 ; City of Little Rock, Ex parte, 26 Ark. 52; Meechen, Ex parte, 12 Ark. 70; Bouton v. Hursler, 1 Barn. 71; Edmundson v. Walker, Carth, 106.) Writ denied.